                                            Case 3:19-cv-02345-SI Document 30 Filed 09/02/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOSEPH JAMAUL JOHNSON,                             Case No. 19-cv-02345-SI
                                   7                    Plaintiff,
                                                                                            ORDER EXTENDING DEADLINES
                                   8             v.
                                                                                            Re: Dkt. No. 29
                                   9     J. CERMENO, et al.,
                                  10                    Defendants.

                                  11

                                  12          Defendants have filed an ex parte request for an extension of the deadline to file a dispositive
Northern District of California
 United States District Court




                                  13   motion. Upon due consideration of the request and the accompanying declaration of attorney

                                  14   William Buranich, the court GRANTS the request. Docket No. 29. The court now sets the following

                                  15   new briefing schedule for dispositive motions: Defendants must file and serve their dispositive

                                  16   motion no later than November 27, 2020. Plaintiff must file and serve on defense counsel his

                                  17   opposition to the dispositive motion no later than January 8, 2021. Defendants must file and serve

                                  18   their reply brief (if any) no later than January 29, 2021.

                                  19          Plaintiff has sent to the court a letter complaining about prison conditions at a prison in

                                  20   Delano, unrelated to the events and omissions at Salinas Valley State Prison which are the subject

                                  21   of the complaint in this action. Docket No. 29. If plaintiff wishes to complain about the conditions

                                  22   at the prison in Delano, he may file a new civil rights action, but should file his complaint in the

                                  23   U.S. District Court for the Eastern District of California because that is the proper venue for a

                                  24   complaint about conditions at the prison in Delano, California.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 2, 2020

                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
